Title: John Jacob Astor to Thomas Jefferson, 14 March 1812
From: Astor, John Jacob
To: Jefferson, Thomas


          
            
                  Sir, 
                  New York, 
                     14 March 1812.
            
		   I am induced to take the liberty of addressing you, from a belief that it will afford you some satisfaction to be informed of the progress which has been made in carrying on a trade with the Indians, which at it’s commencement was favoured with your approbation.
            
		  
		  Since I had the pleasure of speaking to you first at Washington concerning it, my constant study has been to attain the object; and for this purpose I sent a ship in November 1809 to Columbia River, the captain of which had several times been there, and enjoyed both the esteem and confidence of the Indians. He took with him a cargo for trade, while in the mean time he was to prepare the Indians
			 for a friendly reception to some white men who would come to stay with them. From thence he was to proceed to the Russian settlement, with a proposition to the Governor for the purpose of friendly intercourse and mutual benefit in trade.
            
		  In June 1810 I sent a party of men, say about seventy in number, to ascend the Missouri, with a view to make Columbia River and meet the people who had gone by water, as well as to ascertain the points at which it might be most proper to establish posts for trade, &c.
            
		  In September 1810 I sent a second ship to Columbia River, with sixty men and all the means which were thought necessary to establish a post at or near the mouth of that river.
            
		  In October 1811 I sent a third ship with above sixty men and all necessaries, to fix a post and to remain at or near Columbia River, and to cooperate with those who had gone before.
            
		  The first ship made her port, and from thence made a visit to Count Barranoff, Governor of the Russian settlements in North West America. My propositions met with attention, and I have received from him a letter approving of my plan; but for a final arrangement he referred to the Government and the Russian American Fur Company at St Petersburg. The ship made a voyage to Canton, sold her furs, and returned to Columbia River to meet the one which sailed in 1810, and to concert with her. I hope to hear from them in about three months.
             
		  
		  
		    
		  The last account which I had of the party which ascended the Missouri was by letter of 17 July last, about 180 miles below the Mandan Village, where they left the Missouri, and took the Big River in a southern course, this being recommended as nearer and easier to the south branch of Columbia River than the route taken by  Mr Lewis: they were well provided, and had procured near a hundred horses to transport their baggage.—The accounts as to ultimate success were fair and encouraging, and they had no doubt of meeting
			 their friends who went by sea; which I think they must have done in October last.
            
                  
                  In June 1809, when Mr Daschkoff was sent to this country, he was charged by his Government to remonstrate to ours against a trade carried on by citizens of the United States to the North West Coast, supplying the Indians with arms & ammunition, which not only afforded the means of killing one another with greater facility, but also endangered their own
			 settlements.—As the Government could not well prevent this, I proposed a plan to Mr Daschkoff which it was thought would meet the end required, namely, an agreement between the American Fur Company of this country and the American Fur Company of Russia, that the former should supply the latter with all articles which they needed from this country and from Europe, (thus becoming their carriers &c) and to have an establishment at or
			 near Columbia; but not to trade with natives near the Russian settlements, and by no means to supply them with arms or ammunition. On the other hand the latter not to deal with any transient
				traders
			 or ships, nor with the natives at or near Columbia River. This plan was submitted to the Governor of the Russian settlements on the North West Course, who approved of it.
            When Count Pahlen came to this country, he also was charged by his government to speak to our government on this Subject. I communicated the plan to him, who was so much pleased with it that he transmitted it to his Court.
			 I sent a gentleman for this purpose to St Petersburg, who presented it to Count Romanskoff, who also is much pleased with it, but there exists some difficulty as to a condition which I had proposed, namely, that the Russian Government should allow the American Fur Company to carry their articles of fur from this country to Russia free of duty, or subject to a moderate duty only (at present they are prohibited). The Government seems well enough disposed to
			 grant this, but it appears there was an engagement entered into between them and the Fur Company at the time of its formation, prohibiting the entry of furs except by the Russian Fur Company, who had not yet felt inclined to consent to the admission. There was however still some hope: to all the other propositions they were ready to agree. Shoud 
                  Should this plan succeed, I think we shall do very well as far as respects that part of our business.
            With respect to our Trade on the frontier and in the Interior, I have  not been so fortunate: on the contrary great and insurmountable difficulties are thrown in our way by the present restrictions on our commerce.
            
                  
                  
                  After negociating with the Michilimackinac Company for nearly three years to purchase them out, and not succeeding, I had determined to risk an opposition; and accordingly in October 1810 I ordered a quantity of goods from England for this trade, and made engagements with several Indian traders and others, to carry on the business.
			 The people of Canada being informed of this, & knowing that an opposition would be very injurious, and at the same time seeing that I was determined to push one, they proposed to sell to the American Fur Company the property and establishments they had in the Indian country within the territory and boundaries of the United States, together with that at St Joseph’s, on condition that we should not for five years trade beyond those boundaries or in British dominions in opposition to them; and that for five years the trade within those limits should be
			 carried on upon joint account. This
			 agreement was completed, and by it the American Fur Company became possessed of the property before mentioned: but as the assortment of goods on hand at St Joseph’s, Michilimackinac and other places, was very incomplete for outfits in the interior, it became necessary to obtain a further supply, and we were in hopes that by some change in our political situation we
			 might be enabled to bring in our goods which we had ordered from England, and which had been Transported to St Joseph’s (for in consequence of the President’s proclamation they had been shipped, though before the 2 Feby 1811, to Canada instead of New York.) But very unfortunately for us our expectations have not been
			 realised. On application to the President in August last we were informed that Congress had left no power with the Executive to grant permission. The consequence has been, that the Indians have been very badly and not half supplied; and though in the mean while we have been
			 under the necessity of retaining in pay the people we had engaged, as well as of keeping up all our establishments at the usual expense, yet we have been unable to carry our
				business
			 to more than a fourth of it’s usual extent.
            This dead expense is a serious loss to us, beside the interest on a stock on hand, chief part of which is unsaleable from want of other articles; while on the other hand the useful & saleable commodities lie locked up at Montreal and St Joseph’s. If we had only a part of them in the Indian country or at Michilimakinac, we could make out to keep the Indians 
                  contained contented, and keep the trade together in our own hands. But unless this is the case, we shall be under the necessity of selling our property to great sacrifice (as the articles are not
			 saleable except for the Indian trade) either to the British agents for the Indian department of that Government, or to the Canada traders: thus totally relinquishing the trade to them.—
            I have been thinking to apply to Congress for relief, at least to get permission to transport our property from the island of St Joseph to the Indian country within the territory or boundary of the United States.
            Whether such application would be likely to meet with success, or whether in the present state of things it would be proper to make it, I have not been able to determine. I am so much embarrassed I know not what to do. It is probable that unless our Government do something by which the Indians may get their usual supplies (and which are not now to be had in the United States) there will be great uneasiness on their part, if not actual hostility: for they will become desperate by those privations: under which indeed they cannot exist.—
            Perhaps, Sir, you will condescend to give some advice to me how to proceed. The Government, say the President and heads of Executive Departments, are well informed of the situation of the American Fur Company, as no step of importance has been taken without their previous approbation: they know of my plan with the Russians, as well as of my arrangements in the Interior.
            The party which ascended the Missouri is under the direction of a very respectable gentleman from Trenton, New Jersey, by the name of Hunt.
            The North West Company of Canada having received information of our intention to establish a post at Columbia, sent a party of forty men in 1810 from Lake Superior, with intent to be before us; but they were prevented by Indians in the Rocky Mountains from proceeding further, and were obliged to return. Another party has been sent in 1811 from the same place and for the same object, consisting of sixty men. We shall know next summer how
			 far they have succeeded; at all events I think we must be ahead of them.
            By what I can learn there is a great deal of fur on the west side of the mountains, and a considerable business is to be done on the coast with the Russians.
            I am with Great Respect Sir your very Humble Servt,
                  John Jacob Astor
          
          
            N.B. I will thank you To consider that part of my Comunication which relates to the contemplated arrangement with the Russians as Privet 
          
         